Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: sh.a. (publ), SWEDEN THROUGH ITS SUBSIDIARY, NORDEA BANK DANMARK A/S (publ), SWEDEN THROUGH ITS SUBSIDIARY, NORDEA BANK FINLAND A/S 'IVOIRE S.A. (MALAYSIA) BERHAD (publ), SWEDEN THROUGH ITS SUBSIDIARY, NORDEA BANK NORGE ASA , N.A. (publ) (TAIWAN) LIMITED (TANZANIA) LIMITED (THAI) PUBLIC COMPANY LIMITED , A.S. - DUBAI INTERNATIONAL FINANCIAL CENTER - ABU DUBAI , UNITED KINGDOM BRANCH (VIETNAM) LIMITED
